DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/10/2021. As directed by the amendment: Claims 9 and 13 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-15 are presently pending in the application.
Applicant’s amendments to claims 9 and 13 have overcome the previous 112 rejection previously set forth in the Non-Final Office Action mailed on 09/28/2021.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Mcloughlin fails to disclose a deformable ring kinematically connected to the syringe support. Applicant argues that the O-ring 580 (deformable ring) is connected to the inner wall of the housing 520 and not the syringe support 530 (syringe support). Examiner disagrees, the O-ring 580 (deformable ring) connects to the barrel sleeve 530 (syringe support) after movement (kinetically) of the barrel sleeve 530 towards the O-ring 580 as seen in Figs.24a-b.
Applicant argues that Mcloughlin fails to disclose the deformable ring being mobile relative to the end sleeve. Examiner disagrees, examiner meant to say that the O-ring 580 (deformable ring) flexes/compresses (moves) with respect to the inner wall 526 of the housing 
Applicant argues that Mcloughlin fails to disclose at least one radial projection of control of the deformable ring configured to corporate by contact with a complementary surface integral with the end sleeve. Examiner disagrees, Mcloughlin discloses a radial surface (Detail A) on the O-ring 580 that contacts the inner wall 526 of the housing 520. The O-ring 580 flexes/compresses towards the inner wall when the needle cover 570 is inserted into the housing (page 32, lines 22-26).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcloughlin (WO 2009/081133).
Regarding Claim 1, Mcloughlin discloses a part of a liquid product injection device (auto-injector device (501); Fig.12) comprising: an end sleeve (housing (520) comprising a , a syringe support (syringe barrel sleeve (530)) mobile relative to the end sleeve (As previously described, in this 'ready to use' position the syringe barrel 530 is movable in reciprocating fashion in an axial sense, but subject to the action of the light return spring 536; page 28, lines 8-11), the syringe support (530) being intended to carry an injection syringe fitted with a removable protection cap (cap (560) and needle cover (570); Fig.29) (In the use configuration, the cap 560 and needle cover 570 are removed to open up the needle delivery aperture 525; page 32, lines 9-10), and a deformable ring (O-ring (580)), kinematically connected to the syringe support (Figs.24a-b), the deformable ring (580) being mobile relative to the end sleeve (the O-ring (580) flexes/ compresses (move) with respect to the inner wall (526) as seen in Fig.12) (pages 32 (lines 22-29)- 33 (lines 1-2)) and being elastically deformable between a configuration (Fig.24b) intended for the axial immobilization of the injection syringe in the syringe support (page 38, lines 13-21) and a configuration (rest configuration) intended for the passage of the protection cap through the deformable ring (Fig.12); wherein the deformable ring comprises at least one radial projection (Detail A; see below) of control of the deformable ring, the radial projection of control configured to cooperate by contact with a complementary surface (stepped part of the inner wall (526)) integral with the end sleeve (the stepped part (526) is part of the housing (520) as seen in Fig.24a) according to the configuration to be imposed on the deformable ring (During this insertion the flexible element 580 flexes (or compresses) towards the inner wall of the front part 527 of housing 520 and eventually seats against the stepped part 526 of that inner wall; page 33, lines 12-14).

    PNG
    media_image1.png
    229
    245
    media_image1.png
    Greyscale




Regarding Claim 2, Mcloughlin discloses the part according to claim 1, and further discloses in which at least one sector (Detail B; see below) of the deformable ring (580) includes an axial abutment (inner ring circumference (582)) intended to cooperate with a distal shoulder (distal shoulder of the syringe barrel (512)) of the injection syringe (510) when the deformable ring is in the axial immobilization configuration (the inner ring circumference (582) cooperates with the distal shoulder of the syringe barrel (512) during the ready to inject position; Fig.24b), the deformable ring (580) being deformed axially between its immobilization (Fig.24b) and passage (Fig.12) configurations by radial movement of the sector carrying the axial abutment (the O-ring (580) deforms axially as seen in Fig.24b due to the movement and compression of the inner ring circumference (582) with the distal shoulder of the syringe barrel (512)).

    PNG
    media_image2.png
    246
    207
    media_image2.png
    Greyscale





Regarding Claim 3, Mcloughlin discloses the part according to claim 2, and further discloses wherein the at least one radial projection (Detail A) of control of the deformable ring is carried by the sector (Detail B) carrying the axial abutment (582) (the sector (Detail B) comprises the radial projection (Detail A) and the inner ring circumference (582) as seen above).
Regarding Claim 4, Mcloughlin discloses the part according to claim 3, and further discloses in which the deformable ring (580) is urged elastically toward its immobilization configuration (Fig.24b), the deformable ring (580) being deformed against its elastic return force from its 30immobilization configuration (Fig.24b) to its passage configuration (Fig.12) by centrifugal radial movement of the sector carrying the axial abutment (the sector (Detail B) moves centrifugally when the removable cap (570 and 560) is pushed against its inner ring circumference (582); Fig.12) (In the rest configuration of Figures 12 to 14, the inner ring circumference 582 thereof contacts the needle sheath cover 576 part of the needle cover 570 and is somewhat compressed (i.e. tensed) inwards as a result of that contact, the effect of which contact is to thereby restrict movement of the needle cover 570; page 32, lines 5-9).
Regarding Claim 6, Mcloughlin discloses the part according to claim 4, and further discloses in which the syringe support (530) is movable relative to the end sleeve  (As previously described, in this 'ready to use' position the syringe barrel 530 is movable in reciprocating fashion in an axial sense, but subject to the action of the light return spring 536; page 28, lines 8-11) between: - a position for mounting the injection device (501) in which the at least one radial projection of control of the deformable ring (Detail A) is radially aligned with a passage window (Detail C; see below) formed in the 5end sleeve (520) (the radial projection (Detail A) is radially aligned with the passage window (Detail C) as seen in Fig.24a wherein the passage window is located within the housing (520)) so as to allow the centrifugal radial movement of the sector (Detail B) carrying the axial abutment (582) toward the passage configuration (Fig.12) of the protection cap (In the rest configuration of Figures 12 to 14, the inner ring circumference 582 thereof contacts the needle sheath cover 576 part of the needle cover 570 and is somewhat compressed (i.e. tensed) inwards as a result of that contact, the effect of which contact is to thereby restrict movement of the needle cover 570; page 32, lines 5-9), and - an active position of the injection device (501) in which the at least one radial projection of the deformable ring (Detail A) cooperates with the complementary surface (526) integral with 10the end sleeve (520) so as to prevent the centrifugal radial movement of the sector carrying the axial abutment toward the passage configuration of the protection cap (During this insertion the flexible element 580 flexes (or compresses) towards the inner wall of the front part 527 of housing 520 and eventually seats against the stepped part 526 of that inner wall; page 33, lines 12-14) (during the ready to inject position (Fig.24b), the O-ring (580) engages with the inner wall (526) of the housing and with the distal shoulder of the syringe barrel (512) to restrict movement of the syringe when the syringe moves distally which causes the sector (Detail B) of the O-ring to compress in multiple directions instead of centrifugally like the rest configuration (Fig.12)).

    PNG
    media_image3.png
    140
    240
    media_image3.png
    Greyscale



Regarding Claim 7, Mcloughlin discloses the part according to claim 2, and further discloses in which the deformable ring (580) is urged elastically toward its immobilization configuration (Fig.24b), the deformable ring (580) being deformed against its elastic return force from its immobilization configuration to its passage configuration (Fig.12) by centrifugal radial movement of the sector carrying the axial abutment (the sector (Detail B) , and the sector (Detail B) carrying the axial abutment (582) is provided with at least 15one axial slot (Detail C) facilitating the elastic deformation of the deformable ring (580) against its elastic return force from its immobilization configuration (Fig.24b) to its passage configuration (Fig.12) by centrifugal radial movement of the sector carrying the axial abutment (the O-ring (580) is radially compressed when the cap (560 and 570) is inserted through the slot (Detail C) as seen in Fig.12 to restrict movement of the cap) (page 32, lines 5-9).
Regarding Claim 8, Mcloughlin discloses the part according to claim 3, and further discloses in which the deformable ring (580) is urged elastically toward its passage configuration (Fig.12), the 20deformable ring being deformed against its elastic return force from its passage configuration (Fig.12) to its immobilization configuration (Fig.24b) by centripetal radial movement of the sector carrying the axial abutment (the sector (Detail B) is moved/compressed centripetally (radially inward) when the distal shoulder of the syringe barrel (512) is pushed against the inner ring circumference (582) the O-ring (580); Fig.24b).
Regarding Claim 9, Mcloughlin discloses the part according to claim 8, and further discloses in which the syringe support (530) is movable relative to the end sleeve (20) 25between: - a position awaiting (Fig.12) the injection device (501) in which the deformable ring  (580) is in its passage configuration (when the O-ring (580) abuts with the cap (560 and 570)), and - an active position (Fig.24b) of the injection device (501) in which the deformable ring (580) is in its configuration for the axial immobilization (Fig.24b) of the injection syringe (510)30 in the syringe support (530), the at least one radial projection of the deformable ring (Detail A) cooperating, from the waiting position (Fig.12) to the active position (Fig.24b) of the injection device, with the complementary surface (526) of the end sleeve (520), the complementary surface forming a ramp (the inner wall (526) of the housing is a step/ seat) causing the centripetal radial movement of the sector carrying the axial abutment toward 35the configuration for immobilization of the deformable ring (during the inject position (Fig.24b) the radial projection (Detail A) of the O-ring (580) interacts with the stepped inner wall (526) of the housing (520) when the distal shoulder of the syringe barrel (512) compresses the O-ring. The O-ring is compressed centripetally (radially inward) when the O-ring is squished between the distal shoulder of the syringe barrel and the stepped inner wall (526) of the housing; Fig.24b).
Regarding Claim 10, Mcloughlin discloses the part according to claim 1, and further discloses in which the deformable ring (580) is essentially made of polymer material (the needle receiving cavity part 524 of the housing 520 is provided adjacent the stepped inner wall 526 thereof with a flexible element in the form of an O-ring 580 comprised of a plastic polymer or natural or synthetic rubber material; page 32, lines 1-3).
Regarding Claim 11, Mcloughlin discloses an injection device (1) comprising interconnected distal part (Detail D; see below) and proximal part (Detail E; see below), wherein the distal part comprises the part as claimed in claim 1.

    PNG
    media_image4.png
    161
    912
    media_image4.png
    Greyscale


the part according to claim 1, and further discloses in which two diametrically opposite sectors (there are two sectors (Detail B) as seen in Fig.24b) of the deformable ring (580) each include an axial abutment (582) intended to cooperate with a distal shoulder of the injection syringe when the deformable ring is in the axial immobilization configuration (Fig.24b), the deformable ring (580) being deformed axially between its immobilization (Fig.24b) and passage (Fig.12) configurations by radial movement of the sector carrying the axial abutment (the O-ring (580) deforms axially as seen in Fig.24b due to the compression of the inner ring circumference (582) with the distal shoulder of the syringe barrel (512); Fig.24b).
Regarding Claim 13, Mcloughlin discloses the part according to claim 12, and further discloses in which the deformable ring (580) comprises two diametrically opposite radial projections of control (Detail A) carried by the sector (Detail B) carrying the axial abutment (582) (there is a radial projection (Detail A) on each sector (Detail B) as seen in Fig.24b), the two diametrically opposite radial projections of control (Detail A) being intended to cooperate with a complementary surface (526) integral with the end sleeve (520) (the stepped part (526) is part of the housing (520) as seen in Fig.24a) according to the configuration to be imposed on the deformable ring (During this insertion the flexible element 580 flexes (or compresses) towards the inner wall of the front part 527 of housing 520 and eventually seats against the stepped part 526 of that inner wall; page 33, lines 12-14).
Regarding Claim 14, Mcloughlin discloses the part according to claim 2, and further discloses in which the deformable ring (580) us urged elastically toward immobilization configuration (Fig.24b), the deformable ring (580) being deformed against its elastic return force from its immobilization configuration (Fig.24b) to its passage configuration (Fig.12) by centrifugal radial movement of the sector carrying the axial abutment (the sector (Detail B) moves centrifugally when the removable cap (570 and 560) is pushed against its inner ring circumference (582); Fig.12) (In the rest configuration of Figures 12 to 14, the inner ring circumference 582 thereof contacts the needle sheath cover 576 part of the needle cover 570 and is somewhat compressed (i.e. tensed) inwards as a result of that contact, the effect of which contact is to thereby restrict movement of the needle cover 570; page 32, lines 5-9).
Regarding Claim 15, Mcloughlin discloses the part according to claim 2, and further discloses in which the deformable ring is urged elastically toward its passage configuration (Fig.12), the deformable ring being deformed against its elastic return force from its passage configuration (Fig.12) to its immobilization configuration (Fig.24b) by centripetal radial movement of the sector carrying the axial abutment (the sector (Detail B) is moved/compressed centripetally (radially inward) when the distal shoulder of the syringe barrel (512) is pushed against the inner ring circumference (582) the O-ring (580); Fig.24b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mcloughlin (WO 2009/081133) embodiment 1; in view of Yang (US 2003/0216695).
a part according to claim 4, and further discloses in which the control radial projection Detail A) also forms a connection with the syringe support (530) of the syringe support 35(the radial projection (Detail A) forms a connection with syringe barrel sleeve (530) when the radial projection (Detail A) interacts with the stepped inner wall (526) when the syringe barrel sleeve (530) moves towards the O-ring (580); Fig.24b).
Mcloughlin does not appear to disclose a tenon formed on the at least one radial projection of control of the deformable ring being nested in a bracket of the syringe support forming a mortise.
Yang teaches it was known in the art to have an elastic blocking member (111; Fig.24) comprising a tenon (1113) projecting from a radial side of the blocking member that is nested into a hole of the syringe (Fig.24) (parag. [0086]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mcloughlin to incorporate the teachings of Yang to have a tenon on the radial projection of control of the deformable ring and a mortise on the syringe support in order to better grip/ hold the components together.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783